



Exhibit 10.27














MTS SYSTEMS CORPORATION
amended and restated
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN
Effective January 1, 2014






1

--------------------------------------------------------------------------------





ARTICLE 1
Establishment of Plan
1.1.    Establishment of Plan. MTS Systems Corporation, a Minnesota corporation,
(the “Company”) establishes the MTS Systems Corporation Executive Change in
Control Severance Plan (the “Plan”), effective as of the Effective Date. This
Plan was approved by the Compensation Committee of the Board of Directors on
September 30, 2103 and the Board of Directors on October 1, 2013. Capitalized
terms used in the Plan shall have the meaning set forth in this Plan.
1.2.    Purpose of the Plan. The purpose of this Plan is to provide uniform and
consistent benefits to Participants who incur a Separation from Service with the
Company and its Affiliates in connection with and following a Change in Control
of the Company under conditions set forth in this Plan. This Plan is an unfunded
welfare benefit plan maintained by the Company for a select group of management
or highly compensated employees and, as such, is intended to be exempt from the
provisions of Parts 2, 3 and 4 of Subtitle B of Title I of ERISA and shall be
administered and interpreted to give effect to such intent.
1.3.    Applicability of the Plan. This Plan constitutes the complete and entire
statement regarding severance pay following a Change in Control for all
employees of the Company and its Affiliates who meet the Plan’s eligibility
requirements and, effective upon a Change in Control, supersedes any and all
previous severance agreements and any other plan, policy, custom or practice
providing severance benefits to Participants of this Plan, including the Company
Executive Severance Plan.
1.4.    Effective Date; Term of Plan. This Plan shall be effective from and
after the Effective Date and shall continue in effect until amended or
terminated as provided in Article 7; provided, however, that:
(a)
if a Change in Control, as defined in the Plan, shall occur, this Plan shall
continue in effect until the two year anniversary of the occurrence of a Change
in Control, at which time this Plan will terminate as to any Separation from
Service occurring after such date;

(b)
if more than one Change in Control occurs prior to the second anniversary of the
occurrence of a Change in Control, this Plan shall continue until the second
anniversary of the last occurrence of a Change in Control; and

(c)
if a Separation from Service triggering the Company’s obligations to the
Participant under Section 4.2 has occurred during such two-year period, the
payment and provision of any benefits that vested under the Plan as a result
shall continue until all benefits hereunder have been paid in full.

ARTICLE 2
Definitions
2.1.    “Affiliate” means an entity that would be considered with the Company a
single employer under Sections 414(b) and (c) and 1563(a) of the Code, except
that 50% shall be substituted for the 80% each place it appears in Sections
414(b) and (c) and 1563(a) of the Code.


2

--------------------------------------------------------------------------------





2.2.    “Annual Compensation” means the sum of the Participant’s:
(a)
annual salary (before deferral of all or any portion of such salary contributed
to a qualified and nonqualified deferred compensation plan and any other
deductions and tax withholdings); plus

(b)
the average annual Executive Variable Compensation (“EVC”) paid to the
Participant with respect to the full 3 fiscal years immediately preceding the
Date of Termination or, if less, the actual number of full fiscal years the
Participant has received an EVC payment; plus

(c)
except as provided below, any other type or form of compensation paid to the
Participant by the Company or any Affiliate and included in the Participant’s
gross income for federal tax purposes during the 12-month period ending
immediately prior to the Date of Termination.

Annual Compensation shall not include: (i) any amount actually paid to the
Participant as a target bonus (regardless of whether all or any portion of such
Company bonus was contributed to a deferred compensation plan); (ii)
compensation income recognized as a result of the exercise of stock options or
sale of the stock so acquired, the vesting of restricted stock or distribution
of restricted stock units; and (iii) any payments actually or constructively
received from a plan or arrangement of deferred compensation between the Company
and the Participant. All items included in Annual Compensation shall be those in
effect on the Date of Termination and shall be calculated without giving effect
to any reduction in such compensation that would constitute a breach of this
Plan.
2.3.    “Cause” means:
(a)
the willful and continued failure by the Participant (other than any such
failure resulting from (i) the Participant’s Disability, (ii) any such actual or
anticipated failure after the issuance of a Notice of Termination by the
Participant for Good Reason or (iii) the Company’s active or passive obstruction
of the performance of the Participant’s duties and responsibilities) to perform
substantially the duties and responsibilities of the Participant’s position with
the Company after a written demand for substantial performance is delivered to
the Participant by the Chief Executive Officer (or in the case of the Chief
Executive Officer, the Chair of the Compensation Committee) of the Company,
which demand specifically identifies the manner in which the Company believes
that the Participant has not substantially performed his/her duties or
responsibilities;

(b)
the conviction of the Participant by a court of competent jurisdiction for
felony criminal conduct which, in the good faith opinion of the Company, would
impair the Participant’s ability to perform his or her duties or impair the
business reputation of the Company; or

(c)
the willful engaging by the Participant in fraud or dishonesty that is
demonstrably and materially injurious to the Company, monetarily or otherwise;
or

(d)
a material violation by the Participant of the Company’s policies or codes of
conduct.



3

--------------------------------------------------------------------------------





2.4.    “Change in Control” shall mean a change in control which would be
required to be reported in response to Item 6(e) on Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not the Company is then subject to such reporting
requirement, including, without limitation, if:
(a)
Any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary of the Company, becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company's then outstanding securities; or

(b)
During any period of two consecutive years after the Effective Date, the
Incumbent Directors cease for any reason to constitute at least a majority of
the Board of Directors; or

(c)
(i) The Company consummates a merger, consolidation, share exchange, division or
other reorganization of the Company with any corporation or entity, other than
an entity owned at least 80% by the Company, unless immediately after such
transaction, the shareholders of the Company immediately prior to such
transaction beneficially own, directly or indirectly, 51% or more of the
combined voting power of the resulting entity’s outstanding voting securities as
well as 51% or more of the Total Market Value of the resulting entity, or in the
case of a division, 51% or more of the combined voting power of the outstanding
voting securities of each entity resulting from the division as well as 51% or
more of the Total Market Value of each such entity, in each case in
substantially the same proportion as such shareholders owned shares of the
Company prior to such transaction; (ii) the shareholders of the Company approve
an agreement for the sale or disposition (in one transaction or a series of
transactions) of assets of the Company, the total consideration of which is
greater than 51% of the Total Market Value of the Company, or (iii) the Company
adopts a plan of complete liquidation or winding‑up of the Company. For purposes
of this Section 2.4(c), “Total Market Value” shall mean the aggregate market
value of the Company’s or the resulting entity’s outstanding common stock (on a
fully diluted basis) plus the aggregate market value of the Company’s or the
resulting entity’s other outstanding equity securities as measured by the
exchange rate of the transaction or by such other method as the Board determines
where there is not a readily ascertainable exchange rate.

2.5.    “Code” means the Internal Revenue Code of 1986, as amended, and
regulations and other guidance promulgated thereunder.
2.6.    “Company” means MTS Systems Corporation, a Minnesota corporation, and
any successor thereto.
2.7.    “Conflicting Product” means any product, process, system or service of
any person or entity, in existence or under development, which is the same as or
similar to or competes with, or has a usage allied to, a product, process,
system, or service produced, developed, or used by the Company or its
Affiliates.


4

--------------------------------------------------------------------------------





2.8.    “Date of Termination” means the date specified in the Notice of
Termination, which shall not be less than 10 nor more than 30 days, from the
date such Notice of Termination is given and on which occurs a Separation from
Service.
2.9.    “Disability” means the Participant has incurred or is afflicted with any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, and as a result, has become eligible for and begun receiving
income replacement benefits under the terms of the Company’s long-term
disability plan or policy as may be in effect from time to time.
2.10.    “Effective Date” means January 1, 2014.
2.11.    “Eligible Employee” means any person employed by the Company in the
positions or classifications in pay grade E1 and above and who is not a party to
a separate written agreement between the Company or an Affiliate that provides
for any payment or benefit, including but not limited to severance, to the
employee in connection with, and for the period following, the employee’s
Separation from Service.
 
2.12.    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and regulations and guidance promulgated thereunder.
2.13.    “Good Reason” means, without the Participant’s express written consent,
any of the following:
(a)
the assignment to the Participant of duties materially inconsistent with the
Participant’s authority, duties or responsibilities with respect to the
Participant’s position or any action by the Company that results in a diminution
in such authority, duties or responsibilities (whether or not occurring solely
as a result of the Company’s ceasing to be a publicly traded entity);

(b)
a material reduction in the Participant’s total target compensation (including
base salary, cash incentive, and equity);

(c)
a material reduction in the budget over which the Participant retains authority;

(d)
a change in the geographic location at which the Participant must perform
services for the Company greater than 25 miles from the prior location; and

(e)
any material violation of this Plan by the Company, including but not limited
to, any purported termination of the Participant’s employment that is not made
pursuant to a Notice of Termination satisfying the requirements of this Plan.

The Participant shall be entitled to terminate employment for Good Reason only
if: (i) the Participant provides written notice to the CEO (or in the case of
the CEO, to the Chair of the Compensation Committee) of the existence of a
condition specified in paragraphs (a) through (e) above within 90 days of the
initial existence of the condition; (ii) the Company does not remedy such
condition within 30 days of the date of such notice; and (iii) the Participant
terminates employment within 90 days following the last day of the remedial
period described above.


5

--------------------------------------------------------------------------------





2.14.    “Incumbent Director” means those individuals who are members of the
Board of Directors of the Company on the Effective Date and any individual who
subsequently becomes a member of the Board of Directors (other than a director
designated by a person who has entered into agreement with the Company to effect
a transaction contemplated by Section 2.4) whose election or nomination for
election by the Company’s shareholders was approved by a vote of at least a
majority of the then Incumbent Directors.
2.15.    “Multiplier” means 200% with respect to all Participants.
2.16.    “Notice of Termination” means a notice that shall indicate the specific
termination provision in this Plan relied upon and shall set forth the facts and
circum-stances claimed to provide a basis for termination of the Participant’s
employment.
2.17.    “Separation from Service” means the Participant’s termination of
employment from the Company and its Affiliates. The Company will determine
whether Participant has incurred a Separation from Service based on the facts
and circumstances and in accordance with Treas. Reg. §1.409A-1(h)(1)(ii). The
Company and the Participant shall take all steps necessary (including with
regard to any post-termination services by the Participant) to ensure that any
termination constitutes a Separation from Service as defined in this Section.
ARTICLE 3
Eligibility and Participation in the Plan
3.1.    Eligibility to Participate. An individual shall become a Participant on
the day such individual becomes an Eligible Employee; provided, however, that
any individual who is an Eligible Employee on the Effective Date of the Plan
shall become a Participant on the Effective Date. Notwithstanding the forgoing,
no Eligible Employee shall be eligible for benefits under Article 4 prior to a
Change in Control.
3.2.    Termination of Participation. An individual ceases to be a Participant
on the earliest of:
(a)
the date the Participant ceases to satisfy the Plan’s eligibility requirements,
except where such cessation results in eligibility for a Severance Payment as
provided in Article 4;

(b)
the date the Participant has a Separation from Service (with or without
reasonable notice and whether voluntary or involuntary and including retirement)
from the Company, except where such Separation from Service results in
eligibility for a Severance Payment as provided in Article 4;

(c)
the date that the Participant receives all of the benefits due, if any, under
the Plan;

(d)
the date the Plan is amended pursuant to Section 9.1 to exclude the Participant
from participation; or

(e)
the date the Plan is terminated pursuant to Section 9.2.



6

--------------------------------------------------------------------------------





ARTICLE 4
Severance Benefits
4.1.    Eligibility for Severance Payment. Subject to the conditions set forth
in Section 4.3 and Article 5, and except as provided in the next sentence, the
Participant shall be entitled to benefits provided in Section 4.2 if the
Participant incurs a Separation from Service with the Company following a Change
in Control:
(a)
by the Company other than for (i) Cause, (ii) the Participant’s death or (iii)
the Participant’s Disability; or

(b)
by the Participant for Good Reason.

The Participant shall not be entitled to the benefits provided in Section 4.2 if
such Separation from Service is: (i) because of the Participant’s death or
Disability, (ii) by the Company for Cause, (iii) by the Participant other than
for Good Reason; or (iv) after the Participant has attained the age of 65.
4.2.    Severance Payment. Subject to the conditions set forth in Section 4.3
and Articles 5 and 6, the Company shall pay and provide to the Participant who
satisfies the requirements of Section 4.1 the following amounts and benefits:
(a)
A severance payment (the “Severance Payment”) equal to the Participant’s
Multiplier times the Participant's Annual Compensation. The Severance Payment
shall be made in a single lump sum within 60 days after the Date of Termination;
provided, however, that if the 60-day period extends over two calendar years,
then the Severance Payment shall be made in the second calendar year. Payment
may be made to the Participant’s estate to the extent provided in Section 2.12.

(b)
For the 18-month period after the Date of Termination (the “Benefit Continuation
Period”), at its sole expense, life, disability, accident and health insurance
benefits substantially similar to those that the Participant is receiving or
entitled to receive immediately prior to the Notice of Termination; provided
however, that if the Company’s pre-tax subsidy of the premium cost would result
in discrimination under the tax laws, then the Company shall pay an amount equal
to 200% of such monthly premiums as additional compensation to the Participant.
The Participant shall be responsible for the payment of his or her portion of
the premiums for such benefits at the same relative percentage of total premiums
as the Participant paid prior to the Date of Termination. Following the end of
the Benefit Continuation Period, the Participant shall be eligible for continued
health coverage as required by Code Section 4980B or other applicable law
(“COBRA Coverage”), as if the Participant’s qualifying event occurred as of the
end of the Benefit Continuation Period, and the Participant shall pay the
applicable COBRA premium during such period. The Company shall take such actions
as are necessary to cause such COBRA Coverage not to be offset by the provision
of benefits under this subsection (b) and to cause the period of COBRA Coverage
to commence at the end of the Benefit Continuation Period. The cost of providing
such benefits shall be in addition to (and shall not reduce) the Severance
Payment. Benefits otherwise receivable by the Participant pursuant to this
subsection (b) shall be reduced to the extent comparable benefits are actually
received by the Participant



7

--------------------------------------------------------------------------------





during the Benefit Continuation Period, and any such benefits actually received
by Participant shall be reported to the Company.
(c)
The Company shall cause to be maintained in effect for not less than six years
from the date of a Change in Control (to the extent available) policies of
directors’ and officers’ liability insurance of at least the same coverage as
those policies maintained by the Company on the Effective Date and containing
terms and conditions which are no less advantageous than those policies.

4.3.    Release. The payments and benefits under Section 4.2 are conditioned
upon the Participant executing and not rescinding within the time permitted
under applicable law, a release of claims in a form substantially similar to
that provided in Exhibit A (the “Release”). The Release will be presented to the
Participant no later than 5 days after the Participant’s Date of Termination.
4.4.    Accrued Benefits. In addition to the benefits provided in Section 4.2,
the Participant shall be entitled to the following additional benefits and
payments upon the Participant’s Separation from Service:
(a)
the payment of the Participant’s base salary as in effect at the time the Notice
of Termination is given and any other form or type of compensation otherwise
payable through the Date of Termination;

(b)
the right to receive all benefits payable to the Participant in accordance with
the terms under the Company pension and welfare benefit plans or any successor
of such plan and any other plan or agreement relating to retirement benefits;
and

(c)
the right to exercise and to receive all rights in which the Participant was
vested on the Date of Termination, in accordance with the terms of all awards
under any Company stock purchase and stock incentive plans or programs, or any
successor to any such plans or programs.

4.5.    No Mitigation. The Participant shall not be required to mitigate the
Severance Payment by seeking other employment or otherwise, nor shall the amount
of any payment or benefit provided for in Section 4.2 be reduced by any
compensation earned by the Participant as the result of employment by another
employer or by retirement benefits after the Date of Termination, or otherwise
except as provided in Articles 5 and 6.
ARTICLE 5
Limitation on Severance Benefit
5.1.    Limitation on Parachute Payments. In the event that the vesting,
acceleration and payment of any equity awards or other compensation or benefits,
together with all other payments and the value of any benefit received or to be
received by the Participant under this Plan would result in all or a portion of
such payment being subject to excise tax under Section 4999 of the Code, then
the amounts due under Section 4.2 that the Company shall pay to the Participant
shall be either (i) the full payment or (ii) such lesser amount determined by
the Company in accordance with this Section 5.1 that would result in no portion
of the payment being subject to excise tax under Section 4999 of the Code (the
“Excise Tax”), whichever of the foregoing amounts, taking into account the
applicable federal, state, and local employment


8

--------------------------------------------------------------------------------





taxes, income taxes, and the Excise Tax, results in the receipt by the
Participant, on an after-tax basis, of the greatest amount of the payment
notwithstanding that all or some portion of the payment may be taxable under
Section 4999 of the Code. In the event the amounts due under Section 4.2 are
reduced, the amounts shall be reduced in the following order of priority: first,
with respect to any amount that does not constitute the “deferral of
compensation” under Section 409A of the Code and regulations promulgated
thereunder, disregarding the acceleration in the time of payment and then
disregarding the acceleration of vesting as a result of a Change in Control and
second, with respect to any amount that constitutes the “deferral of
compensation” under Section 409A of the Code and regulations promulgated
thereunder, disregarding the acceleration in the time of payment and then
disregarding the acceleration of vesting as a result of a Change in Control
first with respect to Company funded amounts and then the Participant’s
deferrals, in each case only to the extent necessary to satisfy (ii) above. All
determinations required to be made under this Section 5.1 shall be made by a
nationally recognized accounting firm other than the Company’s outside auditor
immediately prior to the event triggering the payments that are subject to the
Excise Tax (the “Accounting Firm”). The Company shall cause the Accounting Firm
to provide detailed supporting calculations of its determinations to the Company
and Participant. Notice must be given to the Accounting Firm within 15 business
days after an event entitling Participant to an amount due under this Plan. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
The Accounting Firm’s determinations must be made with substantial authority
(within the meaning of Section 6662 of the Code). For the purposes of all
calculations under Section 280G of the Code and the application of this Section
5.1, all determinations as to present value shall use 120 percent of the
applicable federal rate (determined under Section 1274(d) of the Code)
compounded based on the nature of the payment, as in effect on the Date of
Termination, but if not otherwise specified, compounded on a semiannual basis.
The determination by the Accounting Firm shall be final and binding on the
Company and the Participant.
5.2.    Offset for Clawback. The Company shall offset against any Severance
Payment due and owing to the Participant any incentive compensation previously
paid to the Participant by the Company that the Participant is required by law
or the terms of any incentive compensation plan or agreement to repay to the
Company as a result of any material misstatement of the Company’s financial
statement or for any other reason, regardless of the Participant’s culpability.
ARTICLE 6
Noncompete and Confidentiality
6.1.    Noncompetition. Except as provided in Section 6.3, as a condition of
receiving benefits under this Plan, the Participant will not render services,
directly or indirectly, in connection with the design, implementation,
development, manufacture, marketing, sale, merchandising, leasing, servicing or
promotion of any Conflicting Product to any person or organization, wherever
located, for a period of two years following the Date of Termination. If the
Participant violates this Section 6.1, all benefits under this Plan shall cease
immediately, other than insurance benefits, which the Participant may continue
where permitted under federal and state law at the Participant’s own expense.
6.2.    Confidentiality. The Participant further agrees and acknowledges the
Participant’s existing obligation that at all times during and subsequent to his
or her employment with the Company, the Participant will not divulge or
appropriate to the Participant’s own use or the uses


9

--------------------------------------------------------------------------------





of others any secret or confidential information or knowledge pertaining to the
business of the Company, or any of its Affiliates, obtained during his or her
employment by the Company or any of its Affiliates.
6.3.    Waiver - Unfriendly Change in Control. Notwithstanding anything herein
to the contrary, the restriction on competition under Section 6.1 shall not
apply if the Participant’s employment terminates following a Change in Control
and the Change in Control was not approved by a majority of the Incumbent
Directors in office immediately prior to the Change in Control (an “Unfriendly
Change in Control”). Furthermore, in such event, the Company waives any other
similar restriction on the Participant’s subsequent employment and, subject to
the limitation in Section 6.2, consents unconditionally to any employment the
Participant may subsequently obtain.
ARTICLE 7
Funding
7.1.    Funding of Payments. In order to assure the performance of the Company
or its successor of its obligations under this Plan, the Company may deposit in
a so-called “rabbi” trust in separate accounts an amount equal to the maximum
payment that will be due each Participant under the terms hereof; provided,
however, that the Company shall deposit in trust in separate accounts the amount
equal to the maximum payment due each Participant immediately upon an Unfriendly
Change in Control as defined in Section 6.3. If the Company deposits funds in
trust, such deposit shall be made no later than the occurrence of the Change in
Control. Under such written trust instrument, the trustee shall be instructed to
pay to the Participant (or the Participant’s legal representative, as the case
may be) the amount to which the Participant shall be entitled under the terms
hereof, and the balance, if any, of the Participant’s account not so paid or
reserved for payment shall be repaid to the Company. The written instrument
governing the trust shall be irrevocable from and after such Change in Control
and shall contain such provisions protective of the Participant as are contained
in similar trust agreements approved by the Internal Revenue Service in
published private letter rulings (provided that the assets of the trust shall be
reachable by creditors of the Company as required by such rulings). The trustee
shall be a national bank selected by the Company, with trust powers and whose
principal officers are located in the Minneapolis/St. Paul metropolitan area.
The trustee shall invest the assets of the trust in any readily marketable
securities of U.S. corporations (other than the Company, its successor, or any
Affiliate of the Company or its successor). If and to the extent there are not
amounts in trust sufficient to pay Participants under this Plan, the Company
shall remain liable for any and all payments due to Participants.
ARTICLE 8
Administration and Claims
8.1.    Administration. The Plan shall be administered by the Compensation
Committee of the Board of Directors of the Company; provided, however, that the
Committee may delegate any and all of its powers and authority to a person or
committee appointed by the Committee, subject to its review, and in that case,
all references in the Plan to the Compensation Committee shall instead mean such
person or other committee. The Compensation Committee shall have full power to
construe, interpret and administer this Plan, including to make any
determination required under this Plan and to make such rules and regulations as
it deems advisable for the operation of this Plan. All determinations of the
Compensation Committee shall be final and binding on all parties, subject only
to the review of the Board of Directors of the Company.


10

--------------------------------------------------------------------------------





8.2.    Named Fiduciary and Plan Administrator. The Company is designated as the
Named Fiduciary of the Plan. The Chief Human Resources Officer of the Company is
authorized to perform general administrative functions under the Plan on behalf
of the Company. Personnel acting within the scope of their employment on behalf
of the Company in the performance its duties on behalf of the Named Fiduciary
under this Plan shall not become or be deemed to be fiduciaries in their
individual capacity.
8.3.    Claims Procedure and Review. A Participant may make a claim for Plan
benefits within the time and in the manner described herein. Such claim shall be
made within 60 days after the claim arises by filing a written request with the
CEO (or in the case of the CEO, to the Chair of the Compensation Committee of
the Board of Directors). The claim shall be determined by the Compensation
Committee within a reasonable time (not to exceed 60 days except in unusual
circumstances and after notice to the Participant of the delay) after the
receipt of the written claim. Notice of the Compensation Committee’s decision
shall be communicated to the Participant in writing. If the claim is denied, the
notice shall include the specific reasons for the denial (including reference to
pertinent Plan provisions), a description of any additional material or
information necessary for the Compensation Committee to reconsider the claim,
the reasons for any of such additional material or information, and an
explanation of the review procedure.
8.4.    Appeal. The Participant or his or her duly authorized representative
may, within 60 days after receiving such written notice of review, request the
Board of Directors to review the Compensation Committee’s decision. The Board of
Directors shall afford the claimant a hearing and the opportunity to review all
pertinent documents and submit issues and comments orally and in writing and
shall render a review decision in writing within 60 days after receipt of
request for review.
ARTICLE 9
Amendments and Termination
9.1.    Amendment. The Company reserves the right, prior to a Change in Control,
to amend or modify, in whole or in part, any or all of the provisions of this
Plan by a written instrument approved by the Compensation Committee; provided,
however, that no amendment or modification shall:
(a)
be effective earlier than the first anniversary of the date the Compensation
Committee takes final formal action approving such amendment; and

(b)
deprive any Participant of any Severance Payment to which he or she has vested
and is entitled to under the Plan prior to the effective date of the amendment.
In the event of a Change in Control, no amendment shall be effective until after
the second anniversary of the Change in Control. The Company shall, as soon as
possible, provide each Participant in the Plan a copy of the amendment.

9.2.    Termination. Continuation of the Plan is not assumed as a contractual
obligation of the Company and the Company reserves the right prior to a Change
in Control, by written instrument approved by the Compensation Committee, to
reduce, suspend or discontinue the Plan; provided, however, that no such
reduction, suspension or discontinuance shall:
(a)
be effective earlier than the one year anniversary of the date the Compensation
Committee takes final formal action approving the termination; and



11

--------------------------------------------------------------------------------





(b)
deprive any Participant of any Severance Payments to which he or she has vested
and is entitled to under the Plan prior to the effective date of the action. The
Company shall as soon as possible, provide each Participant in the Plan a copy
of the written instrument terminating the Plan.

This Plan shall neither impose nor confer any further rights or obligations on
the Company or the Participant on the day after the end of the term of this
Plan. Termination of this Plan shall not end the employment relationship between
the Company and the Participant.
ARTICLE 10
Miscellaneous
10.1.    Participant Rights. Nothing in this Plan shall be construed as giving a
Participant the right to be retained in the employment of the Company, and a
Participant shall remain subject to discharge at any time to the same extent as
if this Plan had not been adopted.
10.2.    Tax Withholding. The Company shall, at the time required for such
payment, deduct from any payments due under this Plan and remit to the Company
or the proper governmental authorities an amount sufficient to satisfy federal,
state, and local tax withholding requirements. Except with respect to required
tax withholdings, the Company shall not be liable for any other taxes payable
with respect to the benefits provided under Section 4.2.
10.3.    Remedies. In addition to any other remedies available at law or under
the terms of this Plan, the Company will be entitled to obtain injunctive or
other equitable relief to restrain any breach or threatened breach or otherwise
to specifically enforce the provisions of this Plan, in particular, Section 6.1,
it being agreed that money damages alone would be an inadequate remedy for such
breach. The rights and remedies of the Company under this Plan are cumulative
and not alternative. If the Company brings a claim against the Participant under
this Section 10.3 the non-prevailing party shall reimburse the prevailing party
for its reasonable attorney’s fees and costs
10.4.    Notice. Notices and all other communications provided for in the Plan
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed to the last known residence address of the
Participant or in the case of the Company, to the CEO (or in the case of the
CEO, to the Chair of the Compensation Committee of the Board of Directors), or
to such other address as either party may have furnished to the other in writing
in accordance herewith, except that notice of change of address shall be
effective only upon receipt.
10.5.    Anti-Alienation. Benefits conferred by this Plan shall not, to the
extent permitted by law, be subject to alienation, assignment, pledge, levy,
attachment, garnishment or other legal process or in any manner anticipated,
encumbered, committed, withdrawn or surrendered, and neither shall the same be
subject or liable in any way for debts, contracts, or agreements or other claims
of creditors of such Participants or their beneficiaries whether such claims are
now contracted or which may hereafter be contracted or incurred prior to actual
payment thereof.
10.6.    Non-application of Section 409A of the Code. It is the intent of the
Company that this Plan satisfy those requirements of Section 409A of the Code to
constitute a “separation pay plan” to exempt the payments hereunder from the
definition of a “nonqualified deferred compensation plan” under Section 409A of
the Code, and the Plan shall be so administered and interpreted in manner
consistent with, and that gives effect to, such intention. The Company shall
have the authority, without the consent of the Participant to amend such
provision to maintain, to maximum extent practicable, the intent that this Plan
remains exempt from the requirements applicable to a “nonqualified deferred
compensation plan” under Section 409A of the Code.


12

--------------------------------------------------------------------------------





10.7.    Successors. All obligations of the Company under the Plan shall be
binding upon and inure to the benefit of any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to 51% or
more of the ‑business and/or assets of the Company to expressly assume and agree
to perform the Company’s obligations under this Plan in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such assumption and
agreement prior to the effectiveness of any such succession shall entitle the
Participant to the compensation and benefits from the Company in the same amount
and on the same terms as the Participant would be entitled hereunder if the
Participant terminated his or her employment for Good Reason following a Change
in Control, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination.
10.8.    Binding Agreement. This Plan shall inure to the benefit of and be
enforceable by the Participant's personal or legal representatives, successors,
heirs, and designated beneficiaries. If the Participant should die while any
amount would still be payable to the Participant hereunder if the Participant
had continued to live, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Plan to the Participant's
designated beneficiaries, or, if there is no such designated beneficiary, to the
Participant's estate.
10.9.    Entire Agreement. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made to
any Participant or person that is not expressly set forth in this Plan.
10.10.    Validity. The invalidity or unenforceability of any provision of this
Plan shall not affect the validity or enforceability of any other provision of
this Plan, which shall remain in full force and effect.
10.11.    Governing Law. The validity, interpretation, construc-tion and
performance of this Plan shall be governed by the laws of the State of
Minnesota, except to the extent pre-empted by federal law.


MTS SYSTEMS CORPORATION




By /s/ Kristin Trecker
Its Senior Vice President and Chief Human Resources Officer






13